Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 2-23, which are now as 1-22 are allowable over the arts of record.  This is because the arts of record do not teach or disclose the invention as recited in claims 1 and 14 as follow:
Claim 1:
“a logic die configured to communicate with an external host through multiple serial link interfaces, the logic die including memory control circuitry:
multiple interconnected memory die stacked with the logic die, wherein the multiple memory die each contain multiple tiles of memory, and wherein the multiple memory die are partitioned at a first time into multiple memory vaults, wherein the multiple memory vaults each include tiles from two or more stacked memory die;
the logic die operable configured to, at a second time repartition one or more of the memory vaults”.

Claim 14:
“a logic structure coupled to a stack of DRAM memory die, wherein each DRAM die of the stack of DRAM memory die is interconnected with at least one other DRAM die of the stack of DRAM memory die by through wafer interconnects, wherein the DRAM die each include multiple tiles;
the stack of DRAM memory die allocated according to a first partition state establishing multiple first partitions established according to one or more first memory maps, each 
wherein the logic structure comprises multiple serial interfaces configured for communication with a host system; and
wherein the logic structure is configured to monitor portions of the stack of DRAM memory die to collect error data indicating defective portions within one or more of the partitions, and to repartition the stack of DRAM memory die to a second partition state according to one or more second memory maps in the logic die to remove a defective portion from one or more of the multiple first partitions”.
Hence, the prior arts of record do not anticipate nor render obvious the claimed inventions.  Therefore, claims 1-22 are allowable over the prior arts of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


/PHUNG M CHUNG/            Primary Patent Examiner, Art Unit 2111